EXHIBIT 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release ("Agreement") is entered into by and
between David Thompson, an individual, (hereinafter referred to as "Employee")
and Diego Pellicer Worldwide, Inc., a Delaware corporation (hereinafter referred
to as "DIEGO” or the "Company'', or "Releasees"). "DIEGO" or "Company'' as used
at all times in this Agreement, refers to DIEGO's parent, subsidiary,
affiliated, related, successor or predecessor companies or divisions, past or
present shareholders, directors, officers, employees, attorneys, and agents of
DIEGO. "Employee" as used at all times in this Agreement, refers to David
Thompson and his assigns, heirs, executors, administrators, agents, successors,
and legal representatives. Employee and DIEGO collectively will be hereinafter
referred to as "the Parties." 

BACKGROUND:

WHEREAS, a change in the business and organizational requirements of DJEGO has
resulted in a change of DIEGO's employment requirements of Employee and will
result in Employee's separation from DIEGO;

WHEREAS, Employee's last day of employment with DIEGO was October 31, 2018 (the
"Termination Date");

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein and other good and valuable consideration, the
adequacy of which is hereby acknowledged, the Parties agree as follows:

AGREEMENT

1.   Separation Pay and Employee Obligations.

Separation Pay: In accordance with DIEGO's policies, and in consideration of
Employee's acceptance of this Agreement, including the release and waiver of
claims in Paragraphs 2, 4 and 11 below, DIEGO shall provide to Employee the
following separation pay, subject to the execution and non-revocation of this
Agreement:

(A)         It is the intention of the Parties that Employee receive aggregate
stock grants and stock options that equal 7.5% of the Company's outstanding
common shares as of February 1, 2019, less the number of shares and stock
options previously issued to Employee under his Employment Agreement and this
Agreement. Accordingly, upon execution of this Agreement, the Company will issue
Employee a restricted stock grant whose number of restricted common shares shall
be equal to seven and one/half (7.5%) percent of the outstanding common shares,
calculated as of the close of business on October 31, 2018 and less all shares
and stock options issued to Employee per adjustment made on February 1, 2018
(collectively, the "First Stock Grant'');

Thereafter, DIEGO shall pay to Employee the following compensation:

(B)         no later than March 1, 2019, the Company will issue Employee a
restricted stock grant whose number of restricted common shares shall equal to
seven and one/half (7.5%) percent of the outstanding common shares, less the
First Stock Grant, calculated as of the close of business on February 1st, 2019
(the "Second Stock Grant");



 1 

 

 

(C)          no later than March 1, 2019, the Company will issue Employee a
restricted stock grant for 53,717 restricted common shares due Employee from the
October, 2017 conversion of his outstanding accrued fees: $31,263.15 accrued and
converted at 50% of the trading price of $0.0582, or $0.0291 per share =
1,074,335; reduced to 53,717 shares by virtue of the 20 for 1 reverse stock
split;

(D)         no later than March 1, 2019, the Company will issue Employee a
restricted stock grant for 122,934 restricted common shares due based upon the
conversion of Employee's February 1, 2017, five (5%) percent stock options:
49,173,622 outstanding common shares at February 1, 2017 X 0.05 = 2,458,681
shares, reduced to 122,934 shares by virtue of the 20 for 1 reverse stock split;
and

(E)           the Company will pay or cause to be paid to Employee an aggregate
cash sum of Two Hundred Six Thousand Two Hundred Fifty ($206,250.00) dollars,
U.S. (the "Payout Amount"), payable to Employee in the monthly payment amounts
set forth below, commencing February 1, 2019, and continuing each successive
monthly period thereafter until the Payout Amount is fully paid. Each monthly
payment will be based upon the monthly gross sales of all products sold by Royal
Asset Management, LLC, ("RAM), DIEGO or any subsequent tenant, sub- lessee,
subsidiary or affiliate of DIEGO (each an "Operator") through any retail store
located at 2949 W. Alameda Avenue, Denver, Colorado 80219 (the "Alameda
Store"): 

Alameda Store Monthly Gross Sales Range Amount of Payment

Split of Payment
Between Employee
and Company

Payment to Employee

Payment to Company $700,000 to         $774,999: $6,300 50%/50% $3,150 $3,150  
        Alameda Store Amount of Split of Payment Payment Payment Monthly Gross
Sales Range Payment

Between Employee

 and Company

to

Employee

to

 Company

$775,000, Plus $17,936.19 25%175% $4,484.05 $13,452.15

 

The above monthly payments to Employee against the Payout Amount shall be made
based upon the receipt by the Company of the monthly premium rent payments
received from RAM or any other Operator of the Alameda Store and shall be paid
to Employee out of such funds received on or before the fifteenth (151h) day of
each month commencing February 15, 2019, and shall be accompanied by a Company
Certification as to the gross monthly sales of the Alameda Store. In the event
that (i) such monthly rent payment amounts are received by the Company from RAM
or any other Operator of the Alameda Store but not paid to Employee, such
non-payment shall be deemed an "Event of Default" under Section 16, below if not
cured within the 30-day period described in such Section 16, or (ii) the Payout
Amount has not been paid to Employee in full by the earlier of February 1, 2026,
or the date that t the Company receives an equity investment of no less than $5
million, U.S., Employee shall be entitled to file the Stipulation, attached as
Exhibit A hereto, in any court of competent jurisdiction.



 2 

 

 

Notwithstanding any closure of the Alameda Store or any failure on the part of
RAM or any other Operator of the Alameda Store to make timely rent payments to
the Company, the Payout Amount (less any portion thereof previously paid to
Employee under the terms of this Agreement) shall be due and payable on the
earlier of (i) February 1, 2026; or (ii) the date on which the Company receives
an equity investment of no less than $5 million.

Employee Obligations. Employee shall take all necessary actions and measures to
transfer ownership and control to Chris Strachan, the Company's Chief Financial
Officer, of the following items:

A.DropBox Folders:

 

20170430
20170930 Qtr
Diego 20171231 Qtr
Diego 20180331
Diego Files
Permanent File

B.The "Master Administrator" for Quickbooks



2.   Employee's Release. Employee releases and forever waives as against DIEGO
any and all claims of any and every kind, nature and character, whether known or
unknown, suspected or unsuspected, including any and all claims for damages,
attorneys' fees and/or costs which Employee may now have or has ever had which
arise in whole or in part from Employee's employment relationship with DIEGO,
the termination of that employment relationship and/or any other
employment-related dealings between Employee and DIEGO that have occurred during
Employee's term of employment with DIEGO, whether based on tort, contract
(express or implied) or any federal, state, or local law, statute, or regulation
(the "Released Claims"). By way of example and not in limitation of the
foregoing, Released Claims shall include any and all claims, rights, demands,
and causes of action for employment discrimination or harassment on the basis of
race, color, national origin, religion, age, sex, disability, sexual
orientation, marital status, or any other category protected by federal, state,
local or common law, retaliation, breach of any agreement entered into between
the Parties, including but not limited to, any and all employment agreements and
any and all stock option agreements, violation of the WARN Act, constructive
discharge of employment, wrongful termination, breach of the covenant of good
faith and fair dealing, fraud, misrepresentation, defamation, intentional or
negligent infliction of emotional distress, failure to pay wages, commissions,
benefits, vacation pay, severance or other compensation of any sort, failure to
reimburse expenses, and/or violation of any and all statutes, rules, regulations
or ordinances whether federal, state, or local. Notwithstanding the foregoing,
this Agreement does not waive rights or claims (1) that may arise after the date
the Agreement is executed by Employee, or (2) which are prohibited from release
as a matter of law, and it does not restrict or limit Employee's right to
challenge3 the validity of this Agreement. Nor does this Agreement waive rights
or claims under federal or state law that Employee cannot waive by private
agreement, such as a right of indemnification. This agreement also does not
release: (1) any obligations arising out of this Agreement, (2) any obligation
DIEGO or any insurer or other person or entity may have to indemnify Employee
pursuant to the articles and bylaws of DIEGO, any written agreement with DIEGO,
any applicable document or insurance policy' or applicable law, (3) Employee's
rights in and to any retirement plan benefits (e.g. 401(k) plan benefits)
pursuant to the terms of the Plan(s), and (4) Employee's right in and to
Employee's equity in DIEGO, including without limitation, Employee's right to
exercise, hold and/or sell Employee's DIEGO stock options, restricted stock or
stock. Additionally, nothing in this Agreement precludes Employee from filing a
charge or complaint with or participating in any investigation or proceeding
before any federal or state agency, including the Equal Employment Opportunity
Commission. However, while Employee may f ile a charge and participate in any
proceeding conducted by a state or federal agency, by signing this Agreement,
Employee waives Employee's right to bring a lawsuit against Releasees and waives
Employee's right to any individual monetary recovery in any action or lawsuit
initiated by a federal or state agency, such as the Equal Employment Opportunity
Commission.



 3 

 

 

3.DIEGO's Release; Indemnification.

(a)DIEGO hereby waives and releases Employee from any and all claims that may
exist against Employee, whether such claims are known or unknown, suspected or
unsuspected, including any and all claims for damages, attorneys' fees and/or
costs which DIEGO may now have or has ever had, whether based on tort, contract
(express or implied) or any federal, state, or local law, statute, or
regulation. However, the forgoing waiver and release of claims excludes, and
DIEGO does not waive or release, any claims arising out of Employee's breach of
the terms contained in this Agreement.

(b)In the event that Employee is made a party to or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a "Proceeding"), other than any Proceeding
initiated by Employee or the Company related to any contest or dispute between
Employee and the Company or any of its affiliates with respect to this
Agreement, by reason of the fact that Employee was a director or officer of the
Company or any affiliate of the Company, Employee shall be indemnified and held
harmless by the Company to the maximum extent permitted under applicable law and
the Company's Certificate of Incorporation from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys' fees). Costs and expenses
incurred by Employee in defense of such Proceeding (including attorneys' fees)
shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of Employee to
repay the amounts so paid if it shall ultimately be determined that Employee is
not entitled to be indemnified by the Company under this Agreement.



4.   Waiver of Unknown Claims. As to those matters being released herein,
excluding the obligations and rights arising pursuant to this Agreement, the
Parties waive any and all rights which they may have under the provisions any
Nevada or Delaware statutes that imitate or are similar to California Civil Code
§1542 which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR. 

5         . Nondisclosure/Nonsolicitation. During the course of Employee's
employment with DIEGO, Employee has had access to or been exposed to certain
confidential, proprietary and trade secret information. Confidential information
includes, but is not limited to, business development strategy, designs, mask
works, plans, proposals, marketing and sales data, financial information, cost
and pricing information, customer lists, trade secrets, M & A data, including
any past or upcoming deals, personnel information, policies and procedures,
organizational charts, telephone directories, and concepts and ideas related to
past, present and future business of DIEGO which have not been publicly released
by duly authorized representatives of DIEGO ("Confidential Information").
Employee agrees that he will not use for himself or others or disclose or
divulge to others any trade secrets or any other Confidential Information of
DIEGO. Employee agrees that he will return to DIEGO all Company documents,
including but not limited to reports, manuals, journals, log books,
correspondence, customer lists, computer programs and all of the materials and
all copies thereof relating in any way to DIEGO's business or in any way
obtained by Employee during the course of Employee's employment with DIEGO.
Employee agrees that for a period of twelve (12) months immediately following
the Termination Date, Employee shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company's employees or consultants to
leave their employment, or attempt to do so, either for himself or any other
person or entity. Employee further acknowledges the terms of his Employee
Confidentiality and Invention Agreement with DIEGO ("Confidentiality Agreement")
shall remain in effect after the Termination Date. Nothing in this Agreement
shall be construed to prevent disclosure of Confidential Information as may be
required by applicable law or regulation, of pursuant to the valid order of a
court of competent jurisdiction or an authorized government agency, provided
that the disclosure does not exceed the extent of disclosure required by such
law, regulation, or order.

6.    Confidentiality. Except for DIEGO's disclosure obligations under
applicable securities laws, each Party agrees to keep in confidence the terms
and conditions of this Agreement. The Parties hereto agree that they will not,
without compulsion of legal process, reveal directly or indirectly any of the
terms of this Agreement to any person or entity except in confidence to those
individuals or entities to whom the disclosure is necessary to affect the
purposes of this Agreement, including, but not limited to, spouses, attorneys,
tax preparers, accountants, banks and other financial institutions and
government agencies which request a copy of this Agreement, provided, however,
that nothing in this Agreement is intended to prohibit or restrict Employee (or
Employee's attorneys) from responding to an inquiry from, providing testimony
before, or initiating communications directly with any federal or state
regulatory authority or any self- regulatory organization regarding this
Agreement or its underlying facts or circumstances, provided Employee gives
prompt notice to the Company of any such judicial or administrative notice or
proceeding.



 4 

 

 

7.      Non-Disparagement. Employee and DIEGO agree to respect the reputation of
the other Party and to not disparage the other Party. This Section 7 does not in
any way restrict or impede Employee from exercising protected rights, to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency, provided that such compliance
does not exceed that required by the law, regulation, or order.

8.    Successors and Assigns. The Parties to this Agreement understand and agree
that this Agreement shall be binding upon and shall inure to the benefit of the
respective successors, assigns, heirs, administrators, representatives and
transferees of the Parties to this Agreement.

9.    Tax Considerations. The Parties to this Agreement understand and agree
that Employee shall accept and assume full responsibility for any and all tax
consequences to Employee resulting from any payments made by DIEGO under this
Agreement. Employee warrants and represents that Employee is not relying upon
any tax advice from DIEGO or DIEGO's counsel concerning the tax consequences of
the payment specified in this Agreement.

10.  Covenant Not to Sue. Except for the enforcement of obligations arising out
of this Agreement and the attached Stipulation and rights carved out of the
release contained in this Agreement, Employee and Employee's respective agents,
employees, representatives, assigns, attorneys, spouses, and each of them agree
not to sue DIEGO, or any of the past or present agents, employees,
representatives, officers, directors, shareholders or attorneys of DIEGO, or any
other past or present representative of any kind or in any capacity of DIEGO, on
account of any Released Claims.

11.    Waiver of Age Discrimination Claims. Employee understands and agrees that
by entering into this Agreement, Employee: (1) is knowingly and voluntarily
waiving any rights or claims he might otherwise have against DIEGO based on age
discrimination or harassment under the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act; (2) has received
consideration beyond that to which he was previously entitled; (3) was advised
and hereby is advised in writing to consider the terms of this Agreement and
consult with an attorney of Employee's choice prior to signing this Agreement;
(4) has carefully read and fully understands all of the provisions of this
Agreement; (5) has been offered the opportunity of a full twenty-one (21) days
from the Effective Date of this Agreement within which to consider its terms
before signing it, and that if Employee has not taken that full time period that
Employee has failed to do so knowingly and voluntarily, expressly waives this
time period, and will not assert the invalidity of this Agreement or any portion
thereof on this basis; (6) has a full seven (7) days following the execution of
this Agreement to revoke this Agreement ("Revocation Period") by written notice
to the General Counsel, and has been and hereby is advised in writing that this
Agreement, all of its terms, and all of the obligations of the Company contained
herein, shall not become effective or enforceable until the Revocation Period
has expired; and (7) has been informed that nothing shall prevent or preclude
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor will it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

 



 5 

 

 

12.  Post-Employment Reference Requests. Employee shall direct all requests for
references from prospective employers to the DIEGO Human Resources Department.
In such event, DIEGO will provide only Employee's dates of employment and title.

13. No Admission of Liability. Nothing contained herein shall constitute an
admission of liability on the part of either Party, which liability either Party
expressly denies.

14. Code Section 409A. The payments and benefits described in Section 1 are not
intended to constitute "nonqualified deferred compensation" within the meaning
of Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with the applicable requirements of, and exemptions
from, Section 409A of the Code and treasury regulations and other interpretive
guidance issued thereunder. If DIEGO and Employee determine that any
compensation or benefits payable under this Agreement may be or become subject
to Section 409A of the Code, DIEGO and Employee agree to amend this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take such other actions as DIEGO and
Employee deem necessary or appropriate to (1) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement, or (2) comply with the requirements of Section
409A of the Code and related treasury guidance; provided, however, that this
section does not create an obligation on the part of DIEGO to make any such
amendment.

15. Choice of Law. This Agreement is made and entered into in the State of
Delaware and shall in all respects be governed by the laws of the State of
Delaware without regard to choice-of-law provisions. Any action or proceeding by
either of the Parties to enforce this Agreement may be brought in any state or
federal court located in the State of Nevada, County of Washoe to whose personal
jurisdiction the Parties irrevocably consent and waive any defense that the
initiation or maintenance of any action or proceeding in such venue is
inconvenient in such forum.

16.  Events of Default. If any Party to this Agreement breaches any promise made
or the terms contained herein, such breach shall be deemed a default hereunder
and the other party shall notify the defaulting Party of such default in writing
(a "Notice of Default"). The alleged defaulting Party shall have thirty (30)
days from the date of receipt of such Notice of Default within which to cure any
such default. In the event that it shall be necessary for any Party to institute
legal action to enforce any of the terms and conditions or provisions contained
herein, or for any breach thereof, the prevailing party in such actions shall be
entitled to costs and reasonable attorney's fees.

17. Integration. This Agreement and the attached Stipulation set forth the
entire Agreement between the Parties hereto and fully supersedes any and all
prior agreements or understandings between the Parties pertaining to any subject
matter contained in this Agreement. Any amendments or modifications to this
Agreement must be made in writing and signed by all parties.

18. Severability. If any provision of this Agreement is found to be
unenforceable, those provisions shall be considered severable, and the remaining
provisions shall remain in effect.

19. Mitigation. Employee shall have no duty to mitigate a breach of this
Agreement by Company.



 6 

 

 

20.  Acknowledgment of Understanding. The signatories have carefully read this
entire Agreement and each has had the opportunity to have their independent
Counsel review and advise on the legal consequences of this Agreement. The
signatories understand the final and binding effect of this Agreement. The only
promises made to any signatory about this Agreement are contained in this
Agreement. All signatories are signing this Agreement knowingly and voluntarily.

21.  Counterparts. This Agreement may be executed by facsimile signature or by
signing, scanning and emailing, and in multiple counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement. A duplicate copy of a signature shall be deemed an original.

 ______________________________________________________________________________________________

_______________________________________________________________________________________________ 

[image_002.gif]  



 

 7 

 



 

JUSTICE OF THE PEACE COURT OF THE STATE OF NEVADA

IN AND FOR WASHOE COUNTY

 

 

PLAINTIFF:                                            vs
                                                                 DEFENDANT:

DAVID
THOMPSON                                                                           
DIEGO PELLCER WORLDWIDE, INC.

 

 

STIPULATION

Check one:

0 The parties have stipulated to the agreement below. (Continue on
additionalpage (s), ifneeded); or

XO The parties have stipulated to the judgment below. (Continue on
additionalpage (s), ifneeded).



The parties have agreed that in the event of a default by Defendant, Diego
Pellicer Worldwide, Inc. under the terms of that certain Separation Agreement
and Release, dated January _, 2019, Plaintiff David Thompson may file a
judgement against Defendant in this Court for the amount of Two Hundred Six
Thousand Two Hundred Fifty ($206,250.00) dollars, less any amounts previously
paid to Plaintiff by Defendant under the terms thereof.

 

 ______________________________________________________________________________________________

_______________________________________________________________________________________________

 

 [image_001.gif]

 



 8 

